241 Pa. Superior Ct. 391 (1976)
361 A.2d 731
COMMONWEALTH of Pennsylvania, Appellant,
v.
Lucien KATZENBERG, Jr., Appellee.
Superior Court of Pennsylvania.
June 28, 1976.
Robert P. Kane, Atty. Gen., Robert W. Cunliffe, Deputy Atty. Gen., Stuart J. Moskovitz, Asst. Atty. Gen., Harrisburg, Harold Sheely, Dist. Atty., Shiremanstown, for appellant.
John McCrea, III, Newville, for appellee.
*392 Before WATKINS, President Judge, and JACOBS, HOFFMAN, CERCONE, PRICE, VAN der VOORT and SPAETH, JJ.
PER CURIAM:
This is an appeal by the Commonwealth from the lower court's order of June 24, 1975, sustaining appellee's appeal from a summary conviction for speeding seventy-two miles an hour in a fifty-five mile per hour zone. The lower court's reasoning was that the fifty-five mile per hour speed limit could not be enforced against appellee since the Secretary of Transportation of the Commonwealth had failed to comply with the Commonwealth Documents Law[1] in promulgating the fifty-five mile per hour speed limit.
The Commonwealth contends that the Commonwealth Documents Law is inapplicable to a change in speed limit. Assuming arguendo that the Act is applicable, the court below nonetheless erred in sustaining the appeal.
The June 4, 1975, stipulation of facts entered into by the Commonwealth and appellee states, in the third paragraph, that "[a]t the time and place of the incident out of which these proceedings arose, the posted speed limit was 55 miles per hour." In addition, the transcript of the proceedings before the District Justice of the Peace shows that speed limit signs were displayed at regular intervals along the highway, including the zone in which appellee's speed was clocked by Trooper Day of the Pennsylvania State Police. Therefore, since appellee had actual knowledge of the fifty-five mile per hour speed, it could be validly enforced against him. Act of July 31, 1968, P.L. 769, No. 240, art. V, § 503, 45 P.S. § 1503.
The order of the lower court sustaining the appeal is reversed, and the summary conviction of July 10, 1974, is reinstated.
NOTES
[1]  Act of July 31, 1968, P.L. 769, No. 240, art. I, § 101 et seq., 45 P.S. § 1101 et seq.